DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest, in combination with all other recited elements of claim 1, the combination of a multiscale self-similar featured pattern over a range of at least two different scales with a separate first pattern on a heat sink.
While the use of such second patterns (fractals) are old and well-known in the art (see, e.g., US 2008/0080137, Fig. 6, 12B) their application on a structure formed as a different, first pattern is not found in the prior art. It is noted that in prior art such as ‘137, the base structure element 11 is not a ‘pattern’ as it does not comprise similar or repeating structures. Similarly, the substructure 121B of Fig. 6 is not interpreted as part of a first pattern from which the fractal elements 1221B and 1222B split as such a removal of the first instance of the fractal (second) pattern and reclassification as a first pattern would render the concept of a separate first pattern meaningless.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 17 and 18 recite “a multiscale features pattern”. The metes and bounds of this terminology are unknown. This phrase appears for the first time in the newly presented claims and is entirely absent from the originally filed disclosure. The only structure which might be intended by such a feature are the disclosed fractal patterns. However, the previous claims and the specification refer to these features with consistent and the different terminology of “a pattern comprising multiscale self-similar features”. The use of different terminology in claims 17-18 implies that a different scope of meaning. No guidance exists with which to interpret or bound such a scope. Correction is required.
Claims 19-20 depend from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/Primary Examiner, Art Unit 3763